The opinion of the court was delivered by
Garrison, J.
The appellant, as plaintiff in the District Court, sought to recover against the appellee upon two items arising out of the appellee’s refusal to accept a carload of oats, viz., $30 for loss on the resale of the oats and $20 demurrage charges on the detention of the car containing the oats.
Under the view of the testimony taken by the District *14Court (sitting -without a jury), judgment was given for the plaintiff for the item of $30, but not for the $20 item.
The plaintiff, as appellant, now seeks to reverse this judgment and specifies as the sole ground that “the judgment of the court as rendered is against the weight of evidence; that said judgment should have been in favor of the plaintiff, not only for the damages he sustained on the resale of the oats, but the demurrage which he paid to the railroad company for the detention of the car.”
These grounds go solely to the weight or effect to be given to testimony, and in the absence of any motion, request ox-ruling in the trial court, present'no determination as to matter of law, only that, this court may review upon appeal.
Where a judgment cannot be reversed upon the grounds specified it is affirmed.
The judgment of the District Court of the third judicial district of Bergeix county is affirmed.